Exhibit 10.1


DIRECTOR STOCKHOLDER’S AGREEMENT
This Director Stockholder’s Agreement (this “Agreement”) is entered into as
____________, 20__ (the “Effective Date”), between National Vision Holdings,
Inc., a Delaware corporation (the “Company”), and the person identified as the
signatory on the signature page hereto (the “Stockholder”) (the Company and the
Stockholder being hereinafter collectively referred to as the “Parties”). All
capitalized terms not immediately defined are hereinafter defined in Section
6(b) of this Agreement.
WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of February 6,
2014 (the “Merger Agreement”), among Vision Holding Corp., a Delaware
corporation (“VHC”), Nautilus Acquisition Holdings, Inc., a Delaware corporation
and wholly owned subsidiary of the Company (“Buyer”), and Nautilus Merger Sub,
Inc., a Delaware corporation and wholly owned subsidiary of Buyer (“Merger
Sub”), on the Closing Date, Merger Sub merged with and into VHC with VHC as the
surviving corporation and a wholly-owned indirect subsidiary of the Company (the
“Merger”), and immediately following the Merger, VHC merged with and into
National Vision, Inc., with National Vision, Inc. as the surviving corporation
after such merger;
WHEREAS, in connection with the Merger, on the Closing Date, certain investment
funds and entities affiliated with Kohlberg Kravis Roberts & Co. L.P. (the
“Sponsor”) contributed certain funds to KKR Vision Aggregator LP, a Delaware
limited partnership (“Parent”), which is the parent entity of the Company, in
exchange for limited partnership interests therein;
WHEREAS, the Stockholder has been selected by the Board to be granted restricted
shares of common stock, par value $0.01 per share, of the Company ( “Common
Stock”, and such granted Common Stock, the “Restricted Stock”) pursuant to the
terms set forth below and the terms of the National Vision Holdings, Inc. 2017
Omnibus Incentive Plan, as such plan may be amended from time to time (the
“Plan”) and a form of Restricted Stock Award Agreement (the “Award Agreement”),
which Restricted Stock shall be subject to the terms of this Agreement; and
WHEREAS, this Agreement is one of several other agreements (“Other Stockholders
Agreements”) which previously have been, or concurrently with the execution
hereof or in the future will be, entered into between the Company and other
persons who are or will be members of the Board or key employees of or key
advisors (collectively, the “Other Stockholders”) to the Company or one of the
entities that is or shall become a subsidiary of the Company after the Merger
(the “Subsidiaries”).
NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:


1



--------------------------------------------------------------------------------




1.Issuance of Stock.


(a)    Subject to the terms and conditions hereinafter set forth, the
Stockholder is granted, as of the Effective Date, and the Company shall issue
and deliver to the Stockholder as of the Effective Date, the number of shares of
Restricted Stock as set forth in such Stockholder’s Award Agreement, which the
Parties shall execute and deliver to each other concurrently with the issuance
of such Restricted Stock.
(b)    Reserved.
(c)    The Company shall have no obligation to issue and sell any Restricted
Stock to any Person who (1) is a resident or citizen of a state or other
jurisdiction in which the issuance and sale of the Common Stock to him or her
would constitute a violation of the securities or “blue sky” laws of such
jurisdiction,(1) is not an employee or director of or senior advisor to the
Company or its Subsidiaries as of the Effective Date or (1) either (x) is not an
“accredited investor” as defined in Rule 501(a) under the Act or (y) does not
have such knowledge and experience, either alone or with such Person’s
representatives, in financial and business matters that such Person is capable
of evaluating the merits and risks of investing in the Company.
2.
Stockholder’s Representations, Warranties and Agreements.



(a)    The Stockholder agrees and acknowledges that, in addition to any
restrictions contained in the Award Agreement, he or she will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate, or otherwise
dispose of (any of the foregoing acts being referred to herein as a “transfer”)
any shares of Restricted Stock (together with any other Common Stock otherwise
acquired and/or held by the Stockholder Entities as of or after the date hereof,
“Stock”), except as otherwise provided for in this Section 2(a) and Section 3
hereof. If the Stockholder is an Affiliate of the Company, the Stockholder also
agrees and acknowledges that he or she will not transfer any shares of the Stock
unless:
(i)    the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or
(ii)    (A) counsel for the Stockholder (which counsel shall be reasonably
acceptable to the Company) shall, upon the reasonable request of the Company,
have furnished the Company with an opinion or other advice, reasonably
satisfactory in form and substance to the Company, that no such registration is
required because of the availability of an exemption from registration under the
Act and (B) if the Stockholder is a citizen or resident of any country other
than the United States, or the Stockholder desires to effect any transfer in any
such country, counsel for the Stockholder (which counsel shall be reasonably
satisfactory to the Company) shall have furnished the Company with an opinion or
other advice reasonably satisfactory in form and substance to the Company to the
effect that such transfer will comply with the securities laws of such
jurisdiction.


2



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with the Act,
applicable provisions of state securities laws and this Agreement (including
without limitation any restrictions or prohibitions herein) and no opinion of
counsel is required in connection therewith: (1) a transfer made pursuant to or
permitted by Sections 3, 4, 5 or 8 hereof, (2) a transfer (1) upon the death or
Disability of the Stockholder to the Stockholder’s Estate or (1) to the
executors, administrators, testamentary trustees, legatees, immediate family
members, or beneficiaries of the Stockholder or other Person who has become a
holder of Stock in accordance with the terms of this Agreement; provided that it
is expressly understood that any such transferee shall be bound by the
provisions of this Agreement, (3) a transfer made after the Effective Date in
compliance with the federal securities laws to a Stockholder’s Trust; provided
that such transfer is made expressly subject to this Agreement and that the
transferee agrees in writing to be bound by the terms and conditions hereof as a
“Stockholder” with respect to the representations and warranties and other
obligations of this Agreement; and provided further that it is expressly
understood and agreed that if such Stockholder’s Trust at any point includes any
Person other than the Stockholder, his or her spouse (or ex-spouse), or his or
her lineal descendants (including adopted children) such that it fails to meet
the definition thereof as set forth in Section 6(b), such transfer shall no
longer be deemed in compliance with this Agreement and shall be subject to 3(d)
below, or (4) a transfer made by the Stockholder, with the Board’s approval,
which approval shall be in the sole discretion of the Board.
(b)    The certificate (or certificates) representing the Stock, if any, shall
bear the following legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE STOCKHOLDER’S AGREEMENT BETWEEN NATIONAL VISION HOLDINGS, INC.
(THE “COMPANY”) AND THE STOCKHOLDER NAMED ON THE FACE HEREOF DATED AS OF THE
DATE SET FORTH ON THE FACE OF SUCH AGREEMENT (COPIES OF WHICH ARE ON FILE WITH
THE SECRETARY OF THE COMPANY).”
(c)    The Stockholder acknowledges that he or she has been advised that (1) no
shares of Stock have been subscribed for and/or acquired by him or her in the
context of a Public Offering, (1) the shares of the Stock are characterized as
“restricted securities” or “control securities” under the Act and that under the
Act (including applicable regulations) the Stock may be resold without
registration under the Act only in certain limited circumstances, (1) a
restrictive legend in the form heretofore set forth shall be placed on the
certificates (if any) representing the Stock, and (1) a notation shall be made
in the appropriate records of the Company indicating that the Stock is subject
to restrictions on transfer and appropriate stop transfer restrictions will be
issued to the Company’s transfer agent with respect to the Stock.


3



--------------------------------------------------------------------------------




(d)    Subject at all times to the limitations and restrictions on transfer set
forth in this Agreement, if any shares of the Stock are to be disposed of in
accordance with Rule 144 under the Act or otherwise, the Stockholder shall
promptly notify the Company of such intended disposition and shall deliver to
the Company at or prior to the time of such disposition such customary
documentation as the Company may reasonably request in connection with such sale
and take any customary actions reasonably requested by the Company prior to such
sale and, in the case of a disposition pursuant to Rule 144, shall deliver to
the Company an executed copy of any notice on Form 144 required to be filed with
the SEC.
(e)    Subject at all times to the limitations and restrictions on transfer set
forth in this Agreement, the Stockholder agrees that, if any shares of the Stock
are offered to the public pursuant to an effective registration statement under
the Act in a firm commitment underwritten Public Offering, the Stockholder will
not effect any public sale or distribution of any shares of the Stock not
covered by such registration statement, including a sale pursuant to Rule 144 or
any swap or other economic arrangement that transfers to another Person any of
the economic consequences of owning the Stock, from the time of the receipt of a
notice from the Company that the Company has filed or imminently intends to file
such registration statement until 90 days (or such shorter period as may be (x)
consented to by the managing underwriter or underwriters, if any or (y)
applicable to the Stockholder, subject to the determination of the managing
underwriter or underwriters that providing such shorter period to the
Stockholder pursuant this clause (y) would not adversely affect the success of
such offering) in the case of any Public Offering (after the Initial Public
Offering) after the date of the prospectus (or prospectus supplement if the
offering is made pursuant to a “shelf” registration) pursuant to which such
Public Offering shall be made, unless otherwise agreed to in writing by the
Company, plus an extension period, which shall be no longer than 17 days, as may
be proposed by the managing underwriter to address FINRA regulations regarding
the publishing of research, or such lesser period as is required by the managing
underwriter. The foregoing provisions of this Section 2(e) shall not apply to
any transfer permitted by clause 2 or 3 of Section 2(a), provided that the
transferee agrees to be bound in writing by the restrictions set forth herein.
(f)    The Stockholder represents and warrants that (1) with respect to the
Restricted Stock, the Stockholder has reviewed or will review the documents and
information provided to him or her relating to such Stock, certain of which
documents set forth the rights, preferences and restrictions relating to the
Restricted Stock and (1) the Stockholder has been given the opportunity to
obtain any additional information or documents and to ask questions and receive
answers about such information, the Company, and the business and prospects of
the Company which the Stockholder deems necessary to evaluate the merits and
risks related to the Stockholder’s acquisition of the Stock and to verify the
information contained in the information received as indicated in this
Section 2(f), and the Stockholder has relied solely on such information.
(g)    The Stockholder further represents and warrants that (1) the
Stockholder’s financial condition is such that the Stockholder can afford to
bear the economic risk of holding the Stock for an indefinite period of time and
has adequate means for providing for the Stockholder’s current needs and
personal contingencies, (1) the Stockholder can afford to suffer


4



--------------------------------------------------------------------------------




a complete loss of his or her investment in the Stock, (1) the Stockholder
understands and has taken cognizance of all risk factors related to the
investment in the Stock, (1) the Stockholder’s knowledge and experience in
financial and business matters are such that the Stockholder is capable of
evaluating the merits and risks of the Stockholder’s acquisition of the Stock as
contemplated by this Agreement, and (1) with respect to the Restricted Stock,
such Restricted Stock is being acquired by the Stockholder for his or her own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Act or other applicable
securities laws, and the Stockholder has no present intention of selling,
granting any participation in, or otherwise distributing the Restricted Stock in
violation of the Act or other applicable securities laws.
3.
Transferability of Stock.



(a)    The Stockholder agrees that he or she will not transfer any shares of
Stock at any time during the period commencing on the Effective Date and ending
on the later to occur of (1) the fifth anniversary of the Closing Date and (2) a
Change of Control; provided, however, that during such period, the Stockholder
may, subject to the terms of the Award Agreement, transfer shares of Stock
pursuant to one of the following exceptions: (1) transfers permitted by Sections
4 or 5; (1) transfers permitted by clause (2) or (3) of Section 2(a); (1) a sale
of shares of Common Stock pursuant to an effective registration statement under
the Act filed by the Company upon the proper exercise of registration rights of
such Stockholder under Section 8 (excluding any registration on Form S-8, S-4 or
any successor or similar form); (1) transfers approved by the Board in writing
(such approval being in the sole discretion of the Board); or (1) transfers to
the Company or its designee (any such exception, a “Permitted Transfer”).
(b)    Notwithstanding anything to the contrary herein, Section 3(a) shall
terminate and be of no further force or effect upon the occurrence of a Change
of Control.
(c)    Notwithstanding anything to the contrary herein, no transfer of any
shares of Stock shall be made unless such transfer complies with or is exempt
from the registration requirements of the Act and all applicable state and
foreign securities and other laws, and, upon the reasonable request of the
Company, the Stockholder shall have provided an opinion of counsel reasonably
acceptable to the Company that no registration of such shares under the Act or
applicable state or foreign securities laws is required in connection with such
transfer and any other matters reasonably requested by the Company; provided
that no such opinion shall be required to be provided to the Company in the case
of a Permitted Transfer pursuant to clauses (i), (ii), (iii),or (v) of Section
3(a).
(d)    No transfer of any shares of Stock in violation hereof shall be made or
recorded on the books of the Company, and any such transfer shall be void ab
initio and of no effect.
(e)    Notwithstanding anything to the contrary herein, Parent may, at any time
and from time to time, waive in writing the restrictions on transfers contained
in Section 3(a), whether such waiver is made prior to or after the transferee
has effected or committed to effect the transfer. Any transfers made pursuant to
such waiver or which are later made subject to such


5



--------------------------------------------------------------------------------




a waiver shall, as of the date of the waiver and at all times thereafter, not be
deemed to violate any applicable restrictions on transfers contained in this
Agreement.
4.
Stockholder’s Right to Resell Stock to the Company.



(a)    Except as otherwise provided herein, if the Stockholder’s service to the
Company (or, if applicable, any of its Subsidiaries or Affiliates) terminates as
a result of the death or Disability of the Stockholder, then the applicable
Stockholder Entities shall, for one hundred and eighty-one (181) days (the “Put
Period”) following the later of the date of such termination for death or
Disability and the date of the acquisition of the Stock, have the right to:
(i)    With respect to (x) any vested shares of Restricted Stock and (y) any
other Stock, sell to the Company, and the Company shall be required to purchase,
on one occasion, part or all of such shares of Stock (as indicated by the
applicable Stockholder Entities in the Redemption Notice pursuant to
Section 4(b)) then held by the applicable Stockholder Entities at a per share
price equal to Fair Market Value on the Repurchase Calculation Date;
(ii)    Reserved.
(b)    In the event the applicable Stockholder Entities intend to exercise their
rights pursuant to Section 4(a), such Stockholder Entities shall send written
notice to the Company, at any time during the Put Period, of their intention to
sell shares of Stock in exchange for the payment referred to in Section 4(a) and
shall indicate the number of shares of Stock to be sold with payment in respect
thereof (the “Redemption Notice”). The completion of the purchases shall take
place at the principal office of the Company on no later than the twentieth
(20th) Business Day (such date to be determined by the Company) after the giving
of the Redemption Notice. The applicable Repurchase Price shall be paid by
delivery to the applicable Stockholder Entities, at the option of the Company,
of a certified bank check or checks in the appropriate amount payable to the
order of each of the applicable Stockholder Entities (or by wire transfer of
immediately available funds, if the Stockholder Entities provide to the Company
wire transfer instructions) against delivery of certificates or other
instruments representing the Stock so purchased, appropriately endorsed or
executed by the applicable Stockholder Entities or any duly authorized
representative of such Person.
(c)    Notwithstanding anything in this Section 4 to the contrary, if there
exists and is continuing a default or an event of default on the part of the
Company or any Subsidiary of the Company under any loan, guarantee or other
agreement under which the Company or any Subsidiary of the Company has borrowed
money or if the repurchase referred to in Section 4(a) (or Section 5 below, as
the case may be) would result in a default or an event of default on the part of
the Company or any Affiliate of the Company under any such agreement or if a
repurchase would reasonably be expected to be prohibited by the Delaware General
Corporation Law (“DGCL”) (or if the Company reincorporates in another state, the
business corporation law of such state) or any federal or state securities laws
or regulations (each such occurrence being an “Event”), the Company shall not be
obligated to repurchase any of the Stock from the applicable Stockholder
Entities to the extent it would cause any such default or would be so prohibited
by


6



--------------------------------------------------------------------------------




the Event for cash but instead, with respect to such portion with respect to
which cash settlement is prohibited, may satisfy its obligations with respect to
the Stockholder Entities’ exercise of their rights under Section 4(a) by
delivering to the applicable Stockholder Entity a note with a principal amount
equal to the amount payable under this Section 4 that was not paid in cash,
having terms acceptable to the Company’s (and its Affiliate’s, as applicable)
lenders and permitted under the Company’s (and its Affiliate’s, as applicable)
debt instruments but which in any event (i) shall be mandatorily repayable
promptly and to the extent that an Event no longer prohibits the payment of cash
to the applicable Stockholder Entity pursuant to this Agreement; and (ii) shall
bear interest at an annual rate equal to the effective rate of interest in
respect of the Company’s Senior Secured First Lien Credit Agreement entered into
by a subsidiary of the Company on or prior to the Effective Date, or a successor
facility thereto. Notwithstanding the foregoing and subject to Section 4(d), if
an Event exists and is continuing for one hundred and eighty (180) days after
the date of the Redemption Notice, the Stockholder Entities shall be permitted
by written notice to rescind any Redemption Notice with respect to that portion
of the Stock repurchased by the Company from the Stockholder Entities pursuant
to this Section 4 with the note described in the foregoing sentence, and such
repurchase shall be rescinded; provided that, upon such rescission, such note
shall be immediately canceled without any action on the part of the Company or
the Stockholder Entities, and notwithstanding anything herein or in such note to
the contrary, the Company shall have no obligation to pay any amounts of
principal or interest thereunder.
(d)    Notwithstanding anything in this Agreement to the contrary, this Section
4 shall terminate and be of no further force or effect upon the later to occur
of (1) the fifth anniversary of the Closing Date and (1) a Change of Control,
except that any payment obligation of the Company that has arisen prior to the
expiration of this Section 4 shall remain in full force and effect until
satisfied in accordance with the applicable provisions of this Section 4.
5.
The Company’s Option to Purchase Stock of the Stockholder Upon Certain Events.



(a)    Termination for Cause by the Company and other Call Events. If (1) the
Stockholder’s service with the Company (or any of its Subsidiaries or
Affiliates) is terminated by the Company (or any of its Subsidiaries or
Affiliates) for Cause, or (1) the Stockholder Entities effect a transfer of
Stock that is prohibited under this Agreement (or the Award Agreement, as
applicable) after notice from the Company of such impermissible transfer and a
reasonable opportunity to cure such transfer, which is not so cured (each event
described above, a “Section 5(a) Call Event”), then:
(A)    with respect to (x) any vested shares of Restricted Stock and (y) any
other Stock, the Company may purchase (or cause one or more of its Affiliates to
purchase) all or any portion of such shares of Stock then held by the applicable
Stockholder Entities at a per share purchase price equal to the lesser of (I)
the applicable price per share paid by such Stockholder and (II) the Fair Market
Value on the Repurchase Calculation Date; and


7



--------------------------------------------------------------------------------




(B)     with respect to any shares of Restricted Stock, to the extent not then
vested or previously forfeited, such shares shall immediately be forfeited, and
without any payment in respect thereof.
(b)    Other Terminations.. If the Stockholder’s service with the Company (or
any of its Subsidiaries or Affiliates) is terminated for any reason other for
Cause (a “Section 5(b) Call Event”) then:
(A)    With respect to (x) any vested shares of Restricted Stock and (y) any
other Stock, the Company may purchase (or cause one or more of its Affiliates to
purchase) all or any portion of the shares of such Stock then held by the
applicable Stockholder Entities at a per share purchase price equal to Fair
Market Value on the Repurchase Calculation Date; any shares of Restricted Stock,
to the extent not then vested or previously forfeited, shall immediately be
forfeited, and without any payment in respect thereof.
(B)    Reserved.
(C)    Reserved.
(c)    Call Notice. The Company shall have a period (the “Call Period”) of one
hundred eighty-one (181) days from the later of (i) the date of any Call Event
(or, if later, with respect to a Section 5(a) Call Event specified in Section
5(a)(ii), the date after discovery of, and the applicable cure period for, an
impermissible transfer constituting such Call Event) or (ii) the date on which
the Stock was acquired by the Stockholder in which to give notice in writing to
the Stockholder of its election to exercise its rights and obligations pursuant
to this Section 5 (“Repurchase Notice”). The completion of the purchases
pursuant to the foregoing shall take place at the principal office of the
Company no later than twenty (20) Business Days (or such longer period as may be
required to comply with applicable law) after the giving of the Repurchase
Notice. The applicable Repurchase Price shall be paid by delivery to the
applicable Stockholder Entities of a certified bank check or checks in the
appropriate amount payable to the order of each of the applicable Stockholder
Entities (or by wire transfer of immediately available funds, if the Stockholder
Entities provide to the Company wire transfer instructions) against delivery of
certificates or other instruments representing the Stock so purchased and
appropriate documents canceling or transferring the Restricted Stock so
forfeited, appropriately endorsed or executed by the applicable Stockholder
Entities or any duly authorized representative.
(d)    Use of Note to Satisfy Call Payment; Termination of Call Right.
Notwithstanding any other provision of this Section 5 to the contrary, if there
exists and is continuing any Event, the Company will, to the extent it has
exercised its rights to purchase Stock pursuant to this Section 5, in order to
complete the purchase of any Stock pursuant to this Section 5, deliver to the
applicable Stockholder Entities (i) a cash payment for any amounts payable
pursuant to this Section 5 that would not cause an Event and (ii) a note having
the same terms as those provided in Section 4(c) above with a principal amount
equal to the amount payable, but not paid in cash, pursuant to this Section 5
due to the Event. Notwithstanding the foregoing, if an Event exists and is
continuing for 180 days from the date of the Call Event, the


8



--------------------------------------------------------------------------------




proposed repurchase of that portion of the Stock to be repurchased by the
Company from the Stockholder Entities pursuant to this Section 5 with the note
described in the foregoing sentence shall immediately and automatically
terminate and the Company shall have no further rights or obligations under this
Section 5.
(e)    Expiration of this Section 5. Notwithstanding anything in this Agreement
to the contrary, this Section 5 shall terminate and be of no further force or
effect upon the occurrence of the earlier of (1) the fifth anniversary of the
Effective Date and (1) a Change of Control, except that any payment obligation
of the Company that has arisen prior to the expiration of this Section 5 shall
remain in full force and effect until satisfied in accordance with the
applicable provisions of this Section 5.
6.
Adjustment of Repurchase Price; Definitions.



(a)    Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock, as provided for in Sections 4 and 5, above, appropriate
adjustments shall be made for any stock dividends, splits, combinations,
recapitalizations, or any other adjustment in the number of outstanding shares
of Stock in order to maintain, as nearly as practicable, the intended operation
of the provisions of Sections 4 and 5.
(b)    Definitions. Terms used herein and as listed below shall be defined as
follows:
“Act” shall have the meaning set forth in Section 2(a) hereof.
“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by, or under common control with such Person.
“Agreement” shall have the meaning set forth in the introductory paragraph.
“Board” shall mean the board of directors of the Company.
“Business Day” shall mean any calendar day other than Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to close.
“Buyer” shall have the meaning set forth in the first “whereas” paragraph.
“Call Events” shall mean, collectively, Section 5(a) Call Events and
Section 5(b) Call Events.
“Call Period” shall have the meaning set forth in Section 5(c) hereof.
“Cause” shall mean any act (or failure to act) that, in the good faith
determination of the Board, would constitute a breach of any fiduciary duty owed
by the Stockholder to the Company or any of its Affiliates.


9



--------------------------------------------------------------------------------




“Change of Control” means (1) the sale (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
Buyer or National Vision Inc. to any Person (or group of Persons acting in
concert), other than to (1) the Sponsor or one or more of its controlled
Affiliates or (1) any employee benefit plan (or trust forming a part thereof)
maintained by the Company or its controlled Affiliates; or (1) a merger,
recapitalization, or other sale by the Company, Parent, the Sponsor or any of
their respective Affiliates, to a Person (or group of Persons acting in concert)
of Common Stock that results in more than 50% of the Common Stock of the Company
(or any resulting company after a merger) being held by a Person (or group of
Persons acting in concert) that does not include (1) the Sponsor or its
controlled Affiliates or (1) an employee benefit plan (or trust forming a part
thereof) maintained by the Company or its controlled Affiliates; and in any
event of clause (i) or (ii), which results in the Sponsor and its controlled
Affiliates or such employee benefit plan ceasing to hold the ability to elect a
majority of the members of the Board or the board of directors of Buyer or
National Vision Inc.
“Closing Date” shall mean March 13, 2014.
“Common Stock” shall have the meaning set forth in the third “whereas”
paragraph.
“Company” shall have the meaning set forth in the introductory paragraph.
“controlled by” shall mean, with respect to the relationship between or among
two or more Persons, the ownership, directly or indirectly, of a majority of the
voting power or other equity securities of a Person, which results in the
ability to elect a majority of the members of the board of directors of such
Person.
“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 8(e) hereof.
“Disability” shall mean “Disability” for purposes of eligibility for benefits
under the long-term disability plan of the Company or any Subsidiary thereof, as
applicable.
“Event” shall have the meaning set forth in Section 4(c) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).
“Fair Market Value” shall mean, if the Company is private, the fair market value
of one share of Common Stock without a minority or liquidity discount on any
given date, as determined reasonably and in good faith by the Board. If the
Company is public, then Fair Market Value shall mean the closing price of the
Common Stock on the date preceding the date of the transfer.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc., or any
successor body thereto.
“Holders” shall have the meaning set forth in Section 8(d).


10



--------------------------------------------------------------------------------




“Investor” shall have the meaning set forth in Section 8(a).
“Initial Public Offering” means the first firm commitment underwritten offering
of the Company pursuant to an effective registration statement (other than a
registration statement on Forms S-4 or S-8 or any similar form) under the Act or
other applicable securities laws.
“Merger” shall have the meaning set forth in the first “whereas” paragraph.
“Merger Agreement” shall have the meaning set forth in the first “whereas”
paragraph.
“Merger Sub” shall have the meaning set forth in the first “whereas” paragraph.
“Omnibus Signature Page” shall mean that certain omnibus signature page to this
Agreement and other related agreements.
“Plan” shall have the meaning set forth in the third “whereas” paragraph.
“Other Stockholders” shall have the meaning set forth in the fourth “whereas”
paragraph.
“Other Stockholders Agreements” shall have the meaning set forth in the fourth
“whereas” paragraph.
“Parent” shall have the meaning set forth in the second “whereas” paragraph.
“Parties” shall have the meaning set forth in the introductory paragraph.
“Permitted Transfer” shall have the meaning set forth in Section 3(a).
“Permitted Transferee” shall mean any Person who is a transferee of Stock
pursuant to a Permitted Transfer.
“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.
“Piggyback Notice” shall have the meaning set forth in Section 8(b) hereof.
“Piggyback Rights” shall have the meaning set forth in Section 8(a) hereof.
“Proposed Registration” shall have the meaning set forth in Section 8(b) hereof.
“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any successor or similar form).
“Restricted Stock” shall have the meaning set forth in the third “whereas”
paragraph.
“Put Period” shall have the meaning set forth in Section 4(a) hereof.


11



--------------------------------------------------------------------------------




“Redemption Notice” shall have the meaning set forth in Section 4(b) hereof.
“Registration Rights Agreement” shall have the meaning set forth in Section 8(a)
hereof.
“Repurchase Calculation Date” shall mean the closing trading price on the date
immediately preceding the date of repurchase.
“Repurchase Notice” shall have the meaning set forth in Section 5(c) hereof.
“Repurchase Price” shall mean the amount to be paid in respect of the Stock to
be purchased by the Company pursuant to Section 4 or 5.
“Request” shall have the meaning set forth in Section 8(b) hereof.
“SEC” shall mean the Securities and Exchange Commission.
“Sponsor” shall have the meaning set forth in the second “whereas” paragraph.
“Stock” shall have the meaning set forth in Section 2(a) hereof.
“Stockholder” shall have the meaning set forth in the introductory paragraph.
“Stockholder Entities” shall mean the Stockholder’s Trust, the Stockholder, and
the Stockholder’s Estate, collectively.
“Stockholder’s Estate” shall mean the conservators, guardians, executors,
administrators, testamentary trustees, legatees, or beneficiaries of the
Stockholder.
“Stockholder’s Trust” shall mean a partnership, limited liability company,
corporation, trust, private foundation, or custodianship, the beneficiaries of
which may include only the Stockholder, his or her spouse (or ex-spouse), or his
or her lineal descendants (including adopted) or, if at any time after any such
transfer there shall be no then living spouse or lineal descendants, then to the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.
“Subsidiaries” shall have the meaning set forth in the forth “whereas”
paragraph.
“transfer” shall have the meaning set forth in Section 2(a) hereof.
“Transfer Restriction Waiver” shall have the meaning set forth in Section 8(a)
hereof.
“VHC” shall have the meaning set forth in the first “whereas” paragraph.
7.The Company’s Representations and Warranties and Covenants.


(a)    The Company represents and warrants to the Stockholder that (i) this
Agreement has been duly authorized, executed, and delivered by the Company and
is enforceable against the Company in accordance with its terms, and (ii) the
Stock, when issued


12



--------------------------------------------------------------------------------




and delivered in accordance with the terms hereof and the other agreements
contemplated hereby, will be duly and validly issued, fully paid and
nonassessable.
(b)    The Company will file the reports required to be filed by it under the
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Stockholder
to sell shares of Stock, subject to compliance with the provisions hereof
without registration under the Exchange Act within the limitations of the
exemptions provided by (A) Rule 144 under the Act, as such Rule may be amended
from time to time, or (B) any similar rule or regulation hereafter adopted by
the SEC. Notwithstanding anything contained in this Section 7(b), the Company
may de-register under Section 12 of the Exchange Act if it is then permitted to
do so pursuant to the Exchange Act and the rules and regulations thereunder and,
in such circumstances, shall not be required hereby to file any reports which
may be necessary in order for Rule 144 or any similar rule or regulation under
the Act to be available. Nothing in this Section 7(b) shall be deemed to limit
in any manner the restrictions on transfers of Stock contained in this
Agreement.
8.“Piggyback” Registration Rights. Effective after the occurrence of the
Initial Public Offering:


(a)    The Parties agree to be bound by all of the terms, conditions, and
obligations of the Registration Rights Agreement as they relate to the exercise
of piggyback registration rights set forth in Sections 3(c), 4, 5, 6, 7, 8, and
11 (but not Section 11(l)) of the Registration Rights Agreement entered into by
and among the Company and the investors party thereto (such Registration Rights
Agreement, the “Registration Rights Agreement” and such piggyback registration
rights, the “Piggyback Rights”), as in effect on the date hereof (subject, with
respect to any such Stockholder provided Piggyback Rights, only to any
amendments thereto to which such Stockholder has agreed in writing to be bound)
and, if any of the investors named therein or their transferees (each, an
“Investor”) or Parent are selling Common Stock, the Stockholder shall have all
of the rights and privileges of the Piggyback Rights (including, without
limitation, any rights to indemnification and/or contribution from the Company
and/or Parent or the Investors, as applicable), in each case as if the
Stockholder were an original party to the Registration Rights Agreement, subject
to applicable and customary underwriter restrictions; provided that at no time
shall the Stockholder have any rights to request registration under Section 3 of
the Registration Rights Agreement; provided further that in lieu of Piggyback
Rights in connection with any Public Offerings in which such rights would
otherwise be available, the Board, in its sole discretion, may elect to waive
the restrictions on Transfer contained in Section 3(a) with respect to the
number of shares of Common Stock that would have been subject to such Piggyback
Rights in connection with such Public Offering (“Transfer Restriction Waiver”).
All Stock purchased or otherwise held by the applicable Stockholder Entities
pursuant to this Agreement shall be deemed to be “Registrable Securities” as
defined in the Registration Rights Agreement. Effective after the occurrence of
the Initial Public Offering, if any of the Investors are selling stock in a
circumstance in which the Stockholder would not have Piggyback Rights, the
restrictions on transfer contained in Section 3(a) shall be waived with respect
to the number of shares of Common Stock that would have been subject to such
Piggyback Rights if such sale by the Investors had resulted in the Stockholder
having Piggyback Rights.


13



--------------------------------------------------------------------------------




(b)    In the event of a sale of Common Stock by Parent or any of the Investors
in accordance with the terms of the Registration Rights Agreement, the Company
will promptly notify the Stockholder Entities in writing (a “Piggyback Notice”)
of any proposed registration (a “Proposed Registration”), which Piggyback Notice
shall include: the principal terms and conditions of the proposed registration,
including (1) the number of the shares of Common Stock to be sold, (1) the
fraction expressed as a percentage, determined by dividing the number of shares
of Common Stock to be sold by the holders of Registrable Securities by the total
number of shares held by the holders of Registrable Securities selling the
shares of Common Stock, (1) the proposed per share purchase price (or an
estimate thereof), and (1) the proposed date of sale. If within fifteen (15)
days of the receipt by the Stockholder Entities of such Piggyback Notice, the
Company receives from the applicable Stockholder Entities a written request (a
“Request”) to register shares of Stock held by the applicable Stockholder
Entities (which Request will be irrevocable unless otherwise mutually agreed to
in writing by the Stockholder, if any, and the Company), shares of Stock will be
so registered as provided in this Section 8; provided, however, that for each
such registration statement only one Request, which shall be executed by the
applicable Stockholder Entities, may be submitted for all Registrable Securities
held by the applicable Stockholder Entities.
(c)    The maximum number of shares of Stock which will be registered pursuant
to a Request will be the lower of (1) the number of shares of Stock then held by
the Stockholder Entities, including, as to Restricted Stock, only vested shares
of such Stock, multiplied by a fraction, the numerator of which is the aggregate
number of shares of Stock being sold by holders of Registrable Securities and
the denominator of which is the aggregate number of shares of Stock owned by all
holders of Registrable Securities and (1) the maximum number of shares of Stock
which the Company can register in connection with such Request in the Proposed
Registration without adverse effect on the offering in the view of the managing
underwriters (reduced pro rata as more fully described in Section 8(d) below).
(d)    If a Proposed Registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of shares of Common Stock requested to be included in the Proposed
Registration exceeds the number which can be sold in such offering, so as to be
likely to have an adverse effect on the price, timing or distribution of the
shares of Common Stock offered in such Public Offering as contemplated by the
Company, then, unless the managing underwriter advises that marketing factors
require a different allocation, the Company will include in the Proposed
Registration (i) first, 100% of the shares of Common Stock the Company proposes
to sell and (ii) second, to the extent of the number of shares of Common Stock
requested to be included in such registration which, in the opinion of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of shares of Common Stock which the selling holders of
Registrable Securities, the Stockholder Entities and all Other Stockholders and
any other Persons who are entitled to piggyback or incidental registration
rights in respect of Common Stock (together, the “Holders”) have requested to be
included in the Proposed Registration, such amount to be allocated pro rata
among all requesting Holders on the basis of the relative number of shares of
Common Stock then held by each such Holder (including upon exercise of all
exercisable Options and vesting of Restricted Stock) (provided that any shares
thereby allocated to any such


14



--------------------------------------------------------------------------------




Holder that exceed such Holder’s request will be reallocated among the remaining
requesting Holders in like manner).
(e)    Upon delivering a Request a Stockholder having Piggyback Rights pursuant
to clause (b) of this Section 8 will, if requested by the Company, execute and
deliver a custody agreement and power of attorney having customary terms and in
form and substance reasonably satisfactory to the Company with respect to the
shares of Stock to be registered pursuant to this Section 8 (a “Custody
Agreement and Power of Attorney”). The Custody Agreement and Power of Attorney
will provide, among other things, that the Stockholder will deliver to and
deposit in custody with the custodian and attorney-in-fact named therein a
certificate or certificates (to the extent applicable) representing such shares
of Stock (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact as the Stockholder’s agent and attorney-in-fact
with full power and authority to act under the Custody Agreement and Power of
Attorney on the Stockholder’s behalf with respect to the matters specified
therein.
(f)    The Stockholder agrees that he or she will execute such other reasonable
customary agreements as the Company may reasonably request to further evidence
the provisions of this Section 8, including reasonable and customary lock-up
agreements; provided that the other holders who are members of management and
are selling securities pursuant to such registration are subject to similar
agreements.
(g)    Notwithstanding Section 11(k) of the Registration Rights Agreement, this
Section 8 will terminate on the earlier of (1) the occurrence of a Change of
Control and (1) with respect to each Stockholder, on the date on which such
Stockholder ceases to own any Registrable Securities.
(h)    If the Board shall have elected to effect the Transfer Restriction Waiver
in lieu of Piggyback Rights in accordance with Section 8(a), the Company will
notify the Stockholder on or promptly following the completion of the Public
Offering giving rise to the Transfer Restriction Waiver, which notice shall
include: (i) the number of shares of Common Stock sold by Parent and the
Investors in such Public Offering and (ii) the number of shares of Stock to
which the waiver of transfer restrictions shall apply. For the avoidance of
doubt, the provisions in Section 5 of the Registration Rights Agreement will
apply to such shares of Stock notwithstanding the Transfer Restriction Waiver.
9.Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from otherwise purchasing, redeeming,
or otherwise acquiring for value shares of Stock from the Stockholder, at any
time, upon such terms and conditions, and for such price, as may be mutually
agreed upon in writing between the Parties, whether or not at the time of such
purchase, redemption, or acquisition circumstances exist which specifically
grant the Company the right to purchase, or the Stockholder the right to sell,
shares of Stock under the terms of this Agreement; provided that no such
purchase, redemption, or acquisition shall be consummated, and no agreement with
respect to any such purchase, redemption, or acquisition shall be entered into,
without the prior approval of the Board.




15



--------------------------------------------------------------------------------




10.Reserved.


11.Notice of Change of Beneficiary. Immediately prior to any transfer of
Stock to a Stockholder’s Trust, the Stockholder shall provide the Company with a
copy of the instruments creating the Stockholder’s Trust and with the identity
of the beneficiaries of the Stockholder’s Trust. The Stockholder shall notify
the Company as soon as practicable prior to any change in the identity of any
beneficiary of the Stockholder’s Trust.


12.Recapitalizations, etc.


(a)    The provisions of this Agreement shall apply, to the full extent set
forth
herein with respect to the Stock, to any and all shares of capital stock of the
Company or any capital stock, partnership units, or any other security
evidencing ownership interests in any successor or assign of the Company
(whether by merger, consolidation, sale of assets, or otherwise) which may be
issued in respect of, in exchange for, or substitution of the Stock by reason of
any stock dividend, split, reverse split, combination, recapitalization,
liquidation, reclassification, merger, consolidation, or otherwise. In the event
of any of the foregoing occurrences , all references in this Agreement, the
Plan, and any Award Agreement to shares of Common Stock (including Restricted
Stock), any other per share purchase price of Common Stock, and any similar
terms contained herein or therein shall refer to such shares and prices as the
same may be adjusted, exchanged, or converted in connection with any of the
foregoing.


(b)    Reserved.
13.Stockholder’s Employment by or Provision of Service to the Company.
Nothing contained in this Agreement or in any other agreement entered into by
the Company and the Stockholder contemporaneously with the execution of this
Agreement (subject to, and except as set forth in, the applicable provisions of
any services or consultancy agreement entered into by and between the
Stockholder and the Company or any of its Subsidiaries) (1) obligates the
Company or any Subsidiary to employ or engage the Stockholder in any capacity
whatsoever or (1) prohibits or restricts the Company (or any such Subsidiary)
from terminating the consultancy or service arrangement with the Stockholder at
any time or for any reason whatsoever, with or without Cause, and the
Stockholder hereby acknowledges and agrees that neither the Company nor any
other Person has made any representations or promises whatsoever to the
Stockholder concerning the Stockholder’s current or continued employment by or
service arrangement with the Company or any Subsidiary.


14.Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under Section 2(a) or Section 3(a) (other than clauses (i), (iii) (v)
thereof) hereof, such transferee shall be deemed the Stockholder hereunder;
provided, however, that no transferee (including without limitation, transferees
referred to in Section 2(a) or Section 3(a) hereof) shall derive any rights
under this Agreement unless and until such transferee has delivered to the
Company a valid undertaking and becomes bound by the terms of this Agreement. No
provision of this Agreement is intended to or shall


16



--------------------------------------------------------------------------------




confer upon any Person other than the Parties any rights or remedies hereunder
or with respect hereto.


15.Amendment. This Agreement may be amended or modified by a written
instrument signed by the Company at any time upon notice to the applicable
Stockholder Entities party hereto; provided that any amendment of this Agreement
or the Registration Rights Agreement that materially disadvantages the
Stockholder Entities shall not be effective as to such Stockholder Entities
unless and until such Stockholder Entities have consented thereto in writing.


16.Closing. Except as otherwise provided herein, the closing of each
purchase and sale of shares of Stock pursuant to this Agreement shall take place
at the principal office of the Company on the tenth (10th) Business Day
following delivery of the notice by either Party to the other of its exercise of
the right to purchase or sell such Stock hereunder.

17.Further Undertakings. To the extent the Stockholder shall at any time be
entitled to vote with respect to the Common Stock owned by it, the Stockholder
shall undertake to vote or, as the case may be, to be voted, its Common Stock
(1) on the occasion of any general meeting of the stockholders of the Company
held (by way of a meeting or passed by written resolutions) for the purpose of
approving the issuance, purchase (and authorization of the Board to purchase, as
the case may be), and/or redemption by the Company of Common Stock, if and to
the extent such an issuance, purchase, and/or redemption is made in accordance
with, or for the purpose of, this Agreement, (1) in general in favor of any
resolutions of the stockholders of the Company proposed at any general meeting
of the stockholders of the Company which may be necessary to give effect to the
provisions or intents of this Agreement, waiving any convening notice to any
such general meeting of stockholders, and (1) in the event of any ambiguity or
conflict arising between the terms of this Agreement and those of the Company's
Certificate of Incorporation, vote in favor of any resolutions proposed at any
general meeting of the stockholders of the Company held for the purpose of
amending the Company's Certificate of Incorporation to eliminate any such
ambiguity or conflict.


18.Applicable Law; Jurisdiction; Arbitration; Legal Fees.


(a)    The laws of the State of New York applicable to contracts executed and to
be performed entirely in such state shall govern the interpretation, validity,
and performance of the terms of this Agreement.
(b)    In the event of any controversy among the Parties hereto arising out of,
or relating to, this Agreement which cannot be settled amicably by the Parties,
such controversy shall be finally, exclusively, and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place in New York, New York, United States. The
decision of the arbitrator shall be final and binding upon all Parties hereto
and shall be rendered pursuant to a written decision, which contains a detailed
recital of the arbitrator’s reasoning. Judgment upon the award rendered may be
entered in any court having jurisdiction thereof.


17



--------------------------------------------------------------------------------






(c)    Reserved.
(d)    In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.
19.Assignability of Certain Rights by the Company. The Company shall have
the right to assign any or all of its rights or obligations to purchase shares
of Stock pursuant to Sections 4 and 5 hereof; provided that no such assignment
shall relieve the Company from its obligations thereunder.


20.Miscellaneous.


(a)    In this Agreement, all references to “dollars” or “$” are to United
States dollars and the masculine pronoun shall include the feminine and neuter,
and the singular the plural, where the context so indicates.
(b)    If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.
21.Withholding. The Stockholder Entities acknowledge that as of the date of
this Agreement, none of the Company or its Subsidiaries shall have any
obligations to withhold from any payments that could be due to any of the
Stockholder Entities under this Agreement any federal, state or local income or
other taxes required by law to be withheld with respect to such payment;
provided that the Stockholder Entities hereby grant the Company or its
Subsidiaries the right to deduct from any cash payment made under this Agreement
to the applicable Stockholder Entities any federal, state or local income or
other taxes that may in the future be required by law to be withheld with
respect to such payment, if applicable.


22.Notices. All notices and other communications provided for herein shall
be in writing. Any notice or other communication hereunder shall be deemed duly
given (1) upon electronic confirmation of facsimile, (1) one Business Day
following the date sent when sent by overnight delivery, and (1) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:
(a)    If to the Company or Parent, to it at the following address:
c/o Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, California 94025
Attention: Nate Taylor
Facsimile: (650) 233-6553




18



--------------------------------------------------------------------------------




With a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Marni J. Lerner
Telecopy: (212) 455-2502
(b)    If to the Stockholder, to the Stockholder at the address set forth below
under the Stockholder’s signature; or at such other address as either Party
shall have specified by notice in writing to the other;
23.Reserved.


24.Counterparts. This Agreement may be executed in counterparts, and by
different parties on separate counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.


[Signature page follow]






























19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


NATIONAL VISION HOLDINGS, INC.
 
 
By:
 
 
________________________________
Name:
 
Title:
 





 
STOCKHOLDER
 
 
 
By:
 
 
________________________________
Name:
 
 
 
 
 
 
 

Address:




20

